








Exhibit 10.1

STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this “Agreement”), which is effective as of
October 1, 2007, is executed on the day last set forth below, by and among
Somerset International Group, Inc., a Delaware corporation (hereinafter
“Somerset” or the “Buyer”), and Vincent A. Bianco, an individual, and Opie F.
Brinson, an individual, being all of the shareholders of Fire Control Electrical
Systems, Inc. (hereinafter collectively “Sellers” and each individually, a
“Seller”).




RECITALS:




The Sellers are the record and beneficial owners of one hundred percent (100%)
of the issued and outstanding capital stock of Fire Control Electrical Systems,
Inc., a New Jersey corporation (“FCES”).  The outstanding capital stock of FCES
owned by the Sellers shall be referred to herein as the “FCES Shares”.




The Buyer desires to purchase from the Sellers, and the Sellers desire to sell
to the Buyer, the FCES Shares on the terms and conditions set forth in this
Agreement.




In consideration of the foregoing and the mutual covenants and agreements of the
parties hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:




1.  Definitions and Index of Defined Terms




(a)

Capitalized Terms. Capitalized terms used in this Agreement and not otherwise
defined shall, unless expressly stated otherwise, have the meanings specified in
this Section 1.1.  The single shall include the plural, and the masculine shall
include the feminine and neuter, and vice versa.




(b)

Index of Defined Terms.




(i)

“Adjusted EBITDA” means the audited EBITDA (as defined below) adjusted upwards
by the cost of any audit required by this Agreement to be conducted by FCES,
plus any non-recurring transactional expenses incurred in connection with the
sale of the FCES Shares pursuant to this Agreement.




(ii)

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For purposes of this definition, “control” (including with correlative
meanings, the terms “controlling”, “controlled by”, and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
that Person, whether through the ownership of voting securities, by contract, or
otherwise.




(iii)

“Assets” means all of the assets of FCES, as of the Closing Date, including,
without limitation, the following:




(1)

the business of FCES as a going concern (the “Business”), the goodwill
pertaining thereto, and all right, title and interest in and to the name “Fire
Control Electrical Systems, Inc.”, and all other fictitious names, trade names,
trademarks, service marks, logos, and/or other identifying names used by FCES;





--------------------------------------------------------------------------------




(2)

all items of inventory owned by FCES including, without limitation, all raw
materials, work-in-progress and finished products of FCES;




(3)

all vehicles, machinery, equipment, furniture, fixtures, computers and other
office equipment, and supplies of FCES, including containers, packaging and
shipping material, tools and spare parts and other similar tangible personal
property owned by FCES;




(4)

all Intellectual Property Rights (as defined below);




(5)

all books and records of FCES (including corporate and tax records) including
all in-house mailing lists, other customer and supplier lists, trade
correspondence, production and purchase records, promotional literature, data
storage tapes and computer disks, computer software, order forms, accounts
payable records (including invoices, correspondence and all related documents),
accounts receivable ledgers, and all documents relating to uncollected invoices;




(6)

all contracts, agreements (including, without limitation, any confidentiality
and non-disclosure agreements between FCES and its employees) and purchase and
sale orders for goods and services; all corporate opportunities under discussion
and related to the Business, including any documentation related thereto;




(7)

all cash, cash equivalent items, deposit accounts, investments, lease security,
utility and other deposits and trade receivables of FCES, and all advance
payments, prepaid items, rights to offset and credits of FCES of all kinds;




(8)

all tangible personal property owned by FCES which is not specifically included
in, or specifically excluded by, the foregoing subsections (1) through (7);




(9)

all real property owned or leased by FCES, together with all fixtures attached
thereto;




(10)

all rights under or pursuant to all warranties, representations and guarantees
made by suppliers in connection with the Assets, and all claims, causes of
action, rights of recovery and rights of set-off of any kind against any person
or entity relating to the Assets or the Business; and




(11)

any and all other assets, properties and rights of FCES, including those
reflected as such under Assets on the Financial Statements provided to Buyer,
with such additions thereto and deletions therefrom as have occurred or shall
occur in the ordinary course of business between the date of the said Financial
Statements and the Closing Date.




(iv)

“Closing” has the meaning set forth in Section 3 of this Agreement.




(v)

“Closing Date” has the meaning set forth in Section 3 of this Agreement.




(vi)

“Commitments” shall mean all agreements, indentures, mortgages, plans, policies,
arrangements, and other instruments, including all amendments thereto (or, where
they are verbal, written summaries of the material terms thereof), fixed or
contingent, required to be disclosed on Schedule 5(q).





2







--------------------------------------------------------------------------------




(vii)

“Convertible Notes” shall mean the promissory notes made by Somerset that shall
be convertible, either wholly or partially, at the option of each holder
thereof, into shares of Somerset common stock at a conversion price of $0.40 per
share.  The Convertible Notes shall be in substantially the same form as Exhibit
A attached hereto and made a part hereof.  Each Convertible Note shall be
secured by a pledge by Somerset of ten (10%) percent of the common stock of
FCES.




(viii)

“Employee Benefit Plans” has the meaning set forth in Section 5(y) of this
Agreement.




(ix)

“Environmental Claim” shall mean any written demand, claim, governmental notice
or threat of litigation, or the actual institution of any action, suit or
proceeding, which asserts that an Environmental Condition constitutes a
violation of any statute, ordinance, regulation, or other governmental
requirement relating to the emission, discharge, or release of any Hazardous
Substance into the environment or the generation, treatment, storage,
transportation, or disposal of any Hazardous Substance, prior to the Closing
Date, in each case in contravention of any applicable laws or regulations.




(x)

“Environmental Condition” shall mean the presence on any real property, during
the period from the date that such real property was first owned, leased or used
by FCES to the Closing Date, in surface water, ground water, drinking water
supply, land surface, subsurface strata or ambient air, of any Hazardous
Substance arising out of or otherwise related to the operations or other
activities of FCES, conducted or undertaken prior to the Closing Date, and in
each case in contravention of any applicable laws or regulations.




(xi)

“Equipment” has the meaning set forth in Section 5(o) of this Agreement.




(xii)

“EBITDA” shall mean FCES’ combined annualized earnings before interest, income
taxes, depreciation, and amortization for the period specified by the paragraph
in which such term is used.




(xiii)

“EBITDA Closing Deviation” has the meaning set forth in Section 4(b)(i) of this
Agreement.




(xiv)

“Excluded Liabilities” has the meaning set forth in Section 2(c) of this
Agreement.




(xv)

“Financial Statements” has the meaning set forth in Section 5(j) of this
Agreement.




(xvi)

“GAAP” shall mean generally accepted accounting principles as used in the United
States and applied on a consistent basis both as to classification of items and
amounts.




(xvii)

“Hazardous Substance” shall mean any substance defined in the manner set forth
in Section 101(14) of the U.S. Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), as amended, as applicable on
the Closing Date, and shall include any additional substances designated under
Section 102(a) thereof prior to the Closing Date.




(xviii)

“Intellectual Property Rights” means all of FCES’ right, title and interest in
and to the United States and foreign rights with respect to any copyrights,
licenses, patents, trademarks, trademark rights, trade names, service marks,
service right marks, trade secrets, shop rights, know-how, technical information
(including, without limitation, all software owned or utilized by FCES in
connection with the Business), techniques, discoveries, designs, proprietary
rights and non-public information and registrations, reissues and extensions
thereof and applications and licenses therefor, owned or used, or proposed to be
used, in the Business.





3







--------------------------------------------------------------------------------




(xix)

“Knowledge of the Sellers” in a representation or warranty of the Sellers means
the actual knowledge of the Sellers with respect to which such representation or
warranty is made, but does not include, except as specifically provided
hereafter, constructive knowledge. Notwithstanding the foregoing, such phrase
requires that the Sellers: (A) undertake a reasonable examination of their and
FCES’ files and the assets relating to the Business to ascertain whether such
files or asset examination reveal facts that are relevant to the representation
or warranty in question, and (B) make a reasonable inquiry of the other
employees or agents of FCES who they reasonably believe may have knowledge
relating to the facts that are relevant to such representation or warranty.




(xx)

“Leases” has the meaning set forth in Section 5(n) of this Agreement.




(xxi)

“Lien” means any security interest, mortgage, pledge, lien, claim, encumbrance
or other third party claim.




(xxii)

“NCA Note” the meaning set forth in Section 4(b)(iii) of this Agreement.




(xxiii)

“Net Current Assets” shall mean current assets, minus total liabilities, plus
the investment as set forth in Section 4(a)(iv) hereof, as shown on FCES’
balance sheet, provided however, that, for such purposes, no more than thirty
(30%) percent of FCES’ current assets shall be comprised of inventory, and the
cost of any audit conducted to comply with SEC requirements shall not be
included in FCES’ total liabilities.




(xxiv)

“Person” shall mean a corporation, partnership, limited liability company, joint
venture, trust, unincorporated organization, government or a department or
agency thereof, or any other entity, and, where the context permits, an
individual.




(xxv)

“Personal Property Leases” has the meaning set forth in Section 5(n) of this
Agreement.




(xxvi)

“Premises” has the meaning set forth in Section 5(n) of this Agreement.




(xxvii)

“Purchase Price” has the meaning set forth in Section 4(a) of this Agreement.




(xxviii)

“SEC” means the United States Securities and Exchange Commission.




2.

Sale of Stock.




(a)

Purchase and Sale of Stock.  In exchange for the consideration specified herein,
including, without limitation, the payment of the Purchase Price herein, and
subject to the terms and conditions of this Agreement, the Buyer agrees to
purchase, acquire and assume from the Sellers, and the Sellers agree to sell,
assign, transfer, convey and deliver to the Buyer, all right, title and interest
in and to the FCES Shares.




(b)

Delivery of Possession and Instruments of Transfer.  At the Closing, the Sellers
shall each deliver to the Buyer possession of all certificates representing the
FCES Shares, duly endorsed in blank or accompanied by duly executed stock powers
with signatures notarized, and such other instruments of transfer reasonably
requested by and satisfactory to the Buyer and its counsel for consummation of
the transactions contemplated under this Agreement and as are necessary to vest
in the Buyer, all right, title and interest in and to the FCES Shares, free and
clear of any lien, encumbrance, security agreement, equity, option, claim,
charge or restriction, other than restrictions imposed by federal or state
securities laws.





4







--------------------------------------------------------------------------------

(c)

Satisfaction of Certain Liabilities. Notwithstanding anything to the contrary
contained herein, Sellers acknowledge that although Buyer is acquiring all of
the outstanding capital stock of FCES, Sellers have agreed that, upon the
Closing Date, FCES shall have no liabilities other than the liabilities set
forth on the Financial Statements or arising thereafter in the ordinary course
of business, except for the Excluded Liabilities (as defined below)
(collectively, the “Assumed Liabilities”).




“Excluded Liabilities” shall mean any outstanding loans or indebtedness, other
than trade payables incurred in the ordinary course of business, owed by FCES to
Sellers or to any third parties.  From and after the Closing Date, Sellers shall
be liable and responsible for the Excluded Liabilities, and Buyer shall be
liable and responsible for the Assumed Liabilities.




3.

Closing.   The closing (the “Closing”) of the purchase and sale provided for in
this Agreement shall take place at the offices of Picinich & McClure, 139
Harristown Road, Suite 101, Glen Rock, New Jersey, or such other place as the
parties may agree, on November 14, 2007 (the Closing Date”).




4.

Purchase Price and Payment/Adjustments.




(a)

Purchase Price




The purchase price for the FCES Shares is One Million and 00/100 Dollars
($1,000,000), subject to adjustment pursuant to Section 4(b) below (the
“Purchase Price”).  The Purchase Price will be paid as indicated below:




(i)

A total of Three Hundred Fifty Thousand and 00/100 Dollars ($350,000), payable
by bank checks or wire transfer of immediately available funds at the Closing to
the Sellers; and




(ii)

A total of One Hundred Fifty Thousand and 00/100 Dollars ($150,000), as adjusted
pursuant to paragraph (b) of this Section, memorialized by the Convertible Notes
made by Somerset in favor of the Sellers.  




(iii)

Unregistered shares of Somerset common stock representing One Hundred Fifty
Thousand and 00/100 Dollars ($150,000) of consideration, valued at the average
“bid” and “ask” prices per share for registered and free-trading Somerset common
stock during the five (5) business days preceding the Closing, or $0.30 per
share, whichever is greater.




(iv)

Simultaneous with the Closing, Somerset will make an investment of up to Three
Hundred Fifty Thousand and 00/100 Dollars ($350,000) in FCES, which shall be
used for the payment of certain outstanding bank debt and the removal of certain
personal guarantees made by the Sellers, as instructed by the Sellers.




(b)

Purchase Price Adjustments.




(i)

If the Adjusted EBITDA, for the twelve month period ended June 30, 2007, as of
the close of business on the Closing Date, is less than One Hundred Twenty Five
Thousand and 00/100 Dollars ($125,000) (the “EBITDA Closing Deviation”), there
shall be an adjustment to the Purchase Price made by subtracting $6.00 for each
$1.00 of  EBITDA Closing Deviation.

 

(ii)

If FCES’ Net Current Assets, as disclosed on the unaudited October 31, 2007
balance sheet, which shall be for the one month period subsequent to an audited
balance sheet covering the period ended September 30, 2007, to be received
pursuant to Section 4(c)(i), are more or less than Two Hundred Fifty Thousand
and 00/100 Dollars ($250,000) (the “Net Current Asset Deviation”), there shall
be an adjustment to the Purchase Price which shall be made by adding or
subtracting (as appropriate) one dollar for every dollar of Net Current Asset
Deviation.








5







--------------------------------------------------------------------------------

(iii)

A Purchase Price credit for a positive Net Current Asset Deviation, if any,
shall be evidenced by two equal promissory notes (the “NCA Notes”) made by
Somerset, one in favor of each of the Sellers.  Each NCA Note shall be payable
in full, without interest, on or before the one hundred eightieth (180th) day
following the Closing Date.  The form of the NCA Note is attached hereto and
made a part hereof as Exhibit B.  Each NCA Note shall be secured by a pledge by
Somerset at the Closing, of ten (10%) percent of the common stock of FCES.  A
Purchase Price adjustment for a negative Net Current Asset Deviation shall be
treated as a corresponding reduction in then outstanding principal balances of
the Convertible Notes.




(iv)

Any Purchase Price adjustment for a negative EBITDA Closing Deviation shall be
treated as a corresponding reduction in the then outstanding principal balance
of the Convertible Notes.




(c)

Purchase Price Reconciliation.  




(i)

Within sixty (60) days after the Closing Date, the Buyer shall provide to the
Sellers a written reconciliation showing the Net Current Asset Deviation and
EBIDTA Closing Deviation, which shall disclose the manner of calculation of
same.




(ii)

Unless the Sellers shall serve the Buyer with an objection as to the calculation
of either the Net Current Asset Deviation and/or EBIDTA Closing Deviation within
ten (10) business days after receipt of the reconciliation, then the Purchase
Price adjustments shall be considered effective and binding on the parties.




(iii)

In the event that Sellers serve Buyer with a written objection per subparagraph
(ii) above, the Sellers, Buyer and their respective accountants shall attempt in
good faith to resolve such matters within thirty (30) days after receipt of such
objection by Buyer, and if unable to do so, within ten (10) business days
thereafter, Buyer and the Sellers shall instruct their respective accountants to
select a third certified public accountant (the “Independent Accounting Firm”).
 All three accountants shall then meet to resolve the remaining dispute
concerning the Purchase Price adjustment not more than forty five (45) days
after service of the written objection upon the Buyer per subparagraph (ii)
above. The agreement of two of the three accountants shall be final and binding
on the parties.  The fees and expenses of the Independent Accounting Firm
associated with resolving disputes concerning the Purchase Price adjustments
shall be borne by the party (the Sellers, on the one hand, or the Buyer, on the
other hand) against which the Independent Accounting Firm shall rule, or
allocated as deemed appropriate by such Independent Accounting Firm.




5.

Representations and Warranties of the Sellers.   As an inducement for Buyer to
enter into this Agreement and perform its obligations hereunder, each Seller
hereby represents and warrants, jointly and severally, to the Buyer as set forth
below.  Each of such representations and warranties are, to the Sellers’
Knowledge, correct and complete as of the date hereof and shall be correct and
complete as of the Closing Date, with the same effect as if said representations
and warranties had been made at and as of the Closing Date.  Notwithstanding
anything set forth elsewhere in this Agreement, the following representations
and warranties are individually and collectively made to the Sellers’ Knowledge:




(a)

Organization, Good Standing, Power, Etc.  FCES is a corporation duly organized,
validly existing, and in good standing under the laws of the State of New
Jersey.   FCES is authorized or licensed to do business as a foreign corporation
and is in good standing in each jurisdiction in which the conduct of the
Business requires such qualification, except where the failure to so qualify
would not have a material adverse effect on the Business.





6







--------------------------------------------------------------------------------

(b)

Capital Stock.

FCES has authorized capital stock consisting solely of one thousand (1,000)
 shares of common stock, no par value, of which forty (40)  are issued and
outstanding, and all of which are duly authorized, validly issued, fully paid,
non-assessable, and free of preemptive rights.   The Sellers own the FCES Shares
free and clear of all liens, charges, encumbrances or claims of any kind
whatsoever, except for restrictions imposed by federal or applicable state
securities laws.




(c)

Warrants, Options, Etc. There are no outstanding offers, options, warrants,
rights, calls, commitments, obligations (verbal or written), conversion rights,
plans or other agreements (conditional or unconditional) of any character that
provide for, require or permit the sale, purchase or issuance of any shares of
capital stock or any other securities of FCES that are reserved for issuance or
are outstanding. There are no agreements, restrictions or encumbrances
(including, without limitation, rights of first refusal, rights of first offer,
proxies or voting agreements) with respect to any shares of capital stock of
FCES (whether outstanding or issuable upon conversion or exercise of outstanding
securities).




(d)

Subsidiaries, Divisions and Affiliates. FCES has no subsidiaries or divisions,
and the Business has been conducted solely by FCES and not through any
Affiliate, joint venture, or other entity, Person or under any other name.




(e)

Equity Investments.  FCES does not own or have any rights to any equity
interest, directly or indirectly, in any other corporation, partnership, joint
venture, firm or entity.




(f)

Authorization.  FCES has full power and authority and has taken all action
necessary to own, lease and operate the Assets, to carry on the Business and to
carry out the transactions contemplated hereby.  The Sellers and FCES have taken
all action required by law, by FCES’ Articles of Incorporation and By-laws, or
otherwise to be taken by them to authorize the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by the Sellers and is a legal,
valid and binding obligation of the Sellers, enforceable against each Seller in
accordance with its terms except that (i) such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights; and (ii) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of a Court before which any
proceeding therefore may be brought.




(g)

Effect of Agreement.  The performance of this Agreement by FCES and the Sellers
and the consummation by FCES and the Sellers of the transactions contemplated
hereby, will not, with or without the giving of notice and the lapse of time, or
both, (i) violate any provision of law, statute, rule, regulation or executive
order to which FCES, the Sellers or the Business are subject; (ii) violate any
judgment, order, writ or decree of any court applicable to FCES, the Sellers or
the Business; or (iii) result in the breach of or conflict with any covenant,
condition or provision of, or, constitute a default under, or result in the
creation or imposition of any lien, security interest, charge or encumbrance
upon any of the Assets or the FCES Shares pursuant to any corporate charter,
by-law, commitment, contract or other agreement or instrument, including any of
the Commitments, to which FCES or the Sellers are a party or by which any of the
Assets or the FCES Shares are or may be bound or affected or from which the
Business derives benefits.




(h)

Restrictions. Neither FCES nor the Sellers are a party to any contract,
commitment or agreement, nor are any of them or the Assets or the FCES Shares
subject to, or bound or affected by, any provision of the charter documents of
FCES, or any order, judgment, decree, law, statute, ordinance, rule, regulation
or other restriction of any kind or character, which would, individually or in
the aggregate, materially adversely affect the Business, the FCES Shares, or any
of the Assets.





7







--------------------------------------------------------------------------------

(i)

Governmental and Other Consents.  (i) No notice to, consent, authorization or
approval of, or exemption by, any governmental or public body or authority is
required in connection with the execution, delivery and performance by FCES or
the Sellers of this Agreement or any of the instruments or agreements herein
referred to, or the taking of any action herein contemplated; and (ii) no notice
to, consent, authorization or approval of, any Person under any agreement,
arrangement or commitment of any nature to which FCES or the Sellers are a party
or by which the FCES Shares or the Assets are bound or subject to, or from which
FCES or the Sellers receive or are entitled to receive a benefit, is required in
connection with the execution, delivery and performance by FCES or the Sellers
of this Agreement or any of the instruments or agreements herein referred to, or
the taking of any action herein contemplated.




(j)

Financial Statements. The financial statements for the twelve (12) months ended
June 30, 2007 that have been provided to the Buyer (the “Financial Statements”)
fairly and accurately present the results of operations of FCES for the periods
covered thereby and the financial condition of FCES as of the dates thereof, and
comply with the books and records of FCES.  All items that could reasonably have
a material adverse effect on the willingness of a prospective buyer to acquire
the FCES Shares have been disclosed in the Financial Statements or in the
Schedules to this Agreement.  There are no liabilities, obligations or claims of
any nature of or against the Sellers or FCES (whether, to the Sellers’
Knowledge, threatened, accrued, contingent, absolute, unliquidated, asserted or
otherwise, whether due or to become due) as of the respective dates of the
Financial Statements which were not disclosed or reflected fully on the balance
sheets included in the Financial Statements, and there are no such liabilities,
obligations or claims of or against the Sellers or FCES, other than those
disclosed or reflected in the Financial Statements and other than those incurred
in the ordinary course of business since such date.  Since the date of the most
recent Financial Statement supplied to the Buyer, the Sellers and FCES have
operated in the ordinary course of business, and through the Closing Date, the
Sellers and FCES will continue to operate only in the ordinary course of
business on the same basis as heretofore.  Since the date of the most recent
Financial Statement supplied to the Buyer, there has been no materially adverse
change in the financial condition of the Sellers or FCES, and the Sellers know
of no such pending change.




(k)

No Undisclosed Liabilities. As of the date of the most recent Financial
Statement supplied to the Buyer, there are no liabilities, obligations or claims
of any nature of or against FCES (whether, to the Sellers’ Knowledge,
threatened, accrued, contingent, absolute, unliquidated, asserted or otherwise,
whether due or to become due) which were not disclosed or reflected fully on the
said Financial Statement (“Undisclosed Liabilities”).  As of the date hereof,
FCES has no liabilities of any nature other than those disclosed in the
Financial Statements or which arose since such date in the ordinary course of
business consistent with past practice.




(l)

Absence of Certain Changes or Events. Since the date of the most recent
Financial Statement provided to the Buyer, FCES has not: (i) suffered any
material adverse change in, or the occurrence of any events which, individually
or in the aggregate, has or have had, or might reasonably be expected to have, a
material adverse effect on the financial condition or results of operations of
FCES; (ii) incurred damage to or  destruction of any material Asset or Assets
individually or in the aggregate having a replacement cost in excess of Twenty
Five Thousand and 00/100 Dollars ($25,000), whether or not covered by insurance;
(iii) incurred any obligation or liability (fixed or contingent) not in the
ordinary course of business; (iv) made or entered into contracts or commitments
to make any capital expenditures in excess of Twenty Five Thousand and 00/100
Dollars ($25,000); (v) mortgaged, pledged or subjected to lien or any other
encumbrance any of the Assets; (vi) sold, transferred or leased any material
Asset or Assets individually or in the aggregate having a replacement cost in
excess of Twenty Five Thousand and 00/100 Dollars ($25,000), or canceled or
compromised any debt or material claims, except, in each case, in the ordinary
course of business; (vii) sold, assigned, transferred or granted any rights
under or with respect to any licenses, agreements, patents, software,
inventions, trademarks, trade names, copyrights or formulae or with respect to
know-how or any other intangible asset, including, but not limited to, the
Intellectual Property Rights; (viii) amended or terminated any contracts,
agreements, leases or arrangements which would have a material adverse financial
impact on FCES; (ix) waived or released any other rights of material value; (x)
declared or paid any dividend on its capital stock, or set apart any money for
distribution to or for its shareholders; (xi) redeemed any portion of its
capital stock; (xii) entered into, or amended the terms of, any employment or
consulting agreement that is not terminable on no more than thirty (30) days’
notice without liability to FCES or the Business; (xiii) incurred any
indebtedness for borrowed money or guaranteed any such indebtedness of another
entity or individual, or entered into any other arrangement having the economic
effect of any of the foregoing; or (xiv) entered into any transactions not in
the ordinary course of business.








8







--------------------------------------------------------------------------------

(m)

Title to Assets; Absence of Liens and Encumbrances.  FCES has good title to, and
owns, leases or licenses, as applicable, the Assets, free and clear of all
mortgages, claims, liens, charges, encumbrances, security interests,
restrictions on use or transfer, or other defects as to title, other than those
disclosed in the most recent balance sheets of FCES that were included in the
Financial Statements provided to the Buyer.  The leases and other agreements or
instruments under which FCES holds, leases, or is entitled to the use of any
real or personal property included in the Assets are in full force and effect,
and all rentals, royalties or other payments due and payable thereunder prior to
the date hereof have been duly paid.  FCES enjoys peaceful and undisturbed
possession under all such leases, and the changes in ownership of the capital
stock of FCES will not adversely affect such leases, other agreements and
instruments.  No notice of violation of any law, ordinance, rule or regulation
thereunder has been received by FCES or the Sellers.




(n)

Property.

FCES does not own any real property.  Schedule 5(n) contains a complete and
correct list and description of all of FCES’ leases (whether oral or written)
with respect to real property (the “Leases”), including a description of all
buildings, structures, improvements (collectively, the “Premises”), and all
licensing arrangements and leases of personal property relating to the Business
(“Personal Property Leases”), to which FCES is a party (either as lessor,
lessee, licensor or licensee).  The Sellers have heretofore furnished to the
Buyer true and complete copies of all Leases and Personal Property Leases.  All
of such Leases, Personal Property Leases and licensing agreements are valid and
effective in accordance with their respective terms and, to Sellers’ Knowledge,
there are no existing defaults or events of default or events which, with notice
or lapse of time or both, would constitute defaults or which would interfere
with the enjoyment by FCES or any assignee of the benefits of such instrument or
their use and enjoyment of the real or personal property.  No consents are
required in order to transfer any of the Leases, Personal Property Leases or
licenses to the Buyer, except for the consent of the landlord of the Premises,
which consent has been previously delivered to Buyer.




All activities and operations conducted by FCES on the Premises, and all
structures, improvements and fixtures of FCES on the Premises, conform to any
and all applicable federal, state and local laws, ordinances and regulations,
including, without limitation, zoning and building ordinances and health,
environmental and safety laws, ordinances and regulations, and the Premises are
zoned for the various purposes for which the Premises are currently being used.




There is no condition resulting from the activities of the Business which would
adversely affect or impair the use of the Premises for the purposes for which
FCES is currently using the same, or which could result in the imposition of
liability on the Buyer or FCES.




There are no existing, pending or threatened condemnations or violations of
governmental regulations giving rise to pending or threatened governmental or
administrative actions that will materially adversely affect or impair the use
of the Premises.




(o)

Equipment.  Set forth on Schedule 5(o) is a correct and complete list as of the
date of this Agreement of all items of equipment used in the Business having a
cost basis in excess of One Thousand and 00/100 Dollars ($1,000.00) (the
“Equipment”), indicating for each piece of Equipment whether it is owned or
leased. Except as set forth on Schedule 5(o), none of the Equipment has been
disposed of since the date of the most recent Financial Statements.




(p)

Insurance. There is now and there will be as of the Closing, in full force and
effect with a reputable insurance company, fire and extended insurance coverage
with respect to all material tangible Assets in reasonable commercial amounts.
 On Schedule 5(p) is set forth a correct and complete list of (i) all currently
effective insurance policies and bonds covering the Assets or the Business, and
their respective annual premiums (as of the last renewal or purchase of new
insurance), and (ii) since the inception of the Business, (A) all accidents,
casualties or damage occurring on or to the Assets or relating to the Business
which resulted in claims individually in excess of Ten Thousand and 00/100
Dollars ($10,000), and (B) claims for product liability, damages, contribution
or indemnification and settlements (including pending settlement negotiations)
resulting therefrom which individually are in excess of Ten Thousand and 00/100
Dollars ($10,000).  Except as set forth on Schedule 5(p), as of the date hereof,
there are no disputes with underwriters of any such policies or bonds, and all
premiums due and payable have been paid.  There are no pending or threatened
terminations or premium increases with respect to any of such policies or bonds,
and there is no condition or circumstance known to the Sellers applicable to the
Business, other than the sale of the FCES Shares pursuant to this Agreement,
which may result in such termination or increase.  





9







--------------------------------------------------------------------------------

FCES is in compliance with all material conditions contained in such policies or
bonds, except for noncompliance which, individually or in the aggregate, would
not have a material adverse effect on the Business, the FCES Shares, or the
Assets.




(q)

Agreements, Arrangements, Etc.




(i)

Except as set forth on Schedule 5(q), FCES is not a party to, nor are FCES, the
Assets, or the FCES Shares subject to or bound by, any:




(A)

lease agreement (whether as lessor or lessee), where the obligation of FCES
exceeds Five Thousand and 00/100 Dollars ($5,000);




(B)

license agreement, assignment or contract (whether as licensor or licensee,
assignor or assignee) relating to software (other than “off-the-shelf’
licenses), trademarks, trade names, patents, or copyrights (or applications
therefor), unpatented designs or processes, formulae, know-how or technical
assistance, or other proprietary rights;




(C)

employment or other contract or agreement with an employee or independent
contractor which (1) may not be terminated without liability to FCES upon notice
to the employee or independent contractor of not more than thirty (30) days, or
(2) provides payments (contingent or otherwise) of more than Fifty Thousand and
00/100 Dollars ($50,000) per year (including all salary, bonuses and
commissions);




(D)

agreement, contract or order with any buying agent, supplier or other individual
or entity who assists, provides or is otherwise involved in the acquisition,
supplying or providing of the Assets or other goods to the Business;




(E)

non-competition, secrecy or confidentiality agreements;




(F)

agreement or other arrangement for the sale of goods or services to any third
party (including the government or any other governmental authority);




(G)

agreement with any labor union;




(H)

agreement or contract with any distributor, dealer, leasing company, sales agent
or representative, other than contracts or orders for the purchase, sale or
license of goods that are made in the usual and ordinary course of business at
an aggregate price per contract of not more than Twenty Five Thousand and 00/100
Dollars ($25,000) and for a term of no more than six (6) months, and which
agreements, in all cases, can be terminated within thirty (30) days after the
Closing Date without payment of any premium or penalty by the Buyer;




(I)

agreement, contract or order with any manufacturer, leasing company, supplier or
customer (including those agreements which allow discounts or allowances or
extended payment terms), of more than Five Thousand and 00/100 Dollars ($5,000);




(J)

joint venture or partnership agreement with any other person or entity;




(K)

agreement guaranteeing, indemnifying or otherwise becoming liable for the
obligations or liabilities of another;





10







--------------------------------------------------------------------------------

(L)

agreement with any banks or other Persons, for the borrowing or lending of money
or payment or repayment of draws on letters of credit or currency swap or
exchange agreements (other than purchase money security interests which may,
under the terms of invoices from their suppliers, be granted to suppliers with
respect to goods so purchased);




(M)

agreement with any bank, finance company or similar organization which acquires
from FCES any receivables or contracts for sales on credit;




(N)

agreement granting any person a lien, security interest or mortgage on any of
the Assets, including, without limitation, any factoring or other agreement for
the assignment of receivables or inventory;




(O)

agreement for the incurrence of any capital expenditure in excess of Five
Thousand and 00/100 Dollars ($5,000);




(P)

advertising, publication or printing agreement;




(Q)

agreement which restricts FCES from doing business anywhere in the world;




(R)

agreement or statute or regulation giving any party the right to renegotiate or
require a reduction in prices or the repayment of any amount previously paid; or




(S)

other agreement or contract, not included in or expressly excluded from the
terms of the foregoing clauses (A) through (R), which materially affects the
Assets, the FCES Shares, or the Business, except contracts or purchase orders
for the purchase or sale of goods or services made in the usual and ordinary
course of business.




(ii)

Correct and complete copies of all items required to be shown on Schedule 5(q)
have been separately delivered to the Buyer prior to the date hereof.




(iii)

Each of the Commitments is valid, in full force and effect and enforceable in
accordance with their terms.




(iv)

FCES has fulfilled, or has taken all action reasonably necessary to enable FCES
to fulfill when due, all of its obligations under the Commitments, except where
the failure to do so would not, individually or in the aggregate, have a
material adverse affect on the Business or the Assets or where no such action is
yet required.  Furthermore, there has not occurred any default or any event
which, with the lapse of time or the election of any Person other than FCES,
will become a default under any of the Commitments, except for such defaults, if
any, which have not resulted and will not result in any material loss to or
liability of FCES. FCES is not in arrears in any material respect with respect
to the performance or satisfaction of the terms or conditions to be performed or
satisfied by it under any of the Commitments, and no waiver or variance has been
granted by any of the parties thereto.




 (r)

Business  Names;  Patents,  Trademarks,  Copyrights,  Etc.  Neither the Sellers
nor FCES have sold, assigned, transferred, licensed, sub-licensed or conveyed
the Intellectual Property Rights, or any of them, or any interest in the
Intellectual Property Rights, or any of them, to any person, and FCES has the
entire right, title and interest (free and clear of all security interests,
liens and encumbrances of every nature) in and to the Intellectual Property
Rights that are used in the conduct of the Business as currently being
conducted; neither has the validity of such items been, nor is the validity of
such items, nor is the use thereof by FCES, the subject of any pending or
threatened opposition, interference, cancellation, nullification, conflict,
concurrent use, litigation or other proceeding.  The conduct of the Business as
currently operated, and the use of the Assets, does not and will not conflict
with, or infringe, legally enforceable rights of third parties.





11







--------------------------------------------------------------------------------

(s)

Permits, Licenses, Etc. FCES currently has all permits, licenses, registrations,
memberships, orders or approvals of all governmental or administrative
authorities that are required to permit FCES to carry on the Business as
currently conducted.  Sellers agree, that for a period of five (5) years after
the Closing, each of them shall maintain such affiliation with FCES as may be
necessary for FCES to comply with the requirements of the New Jersey Department
of Community Affairs and/or the New Jersey Division of Consumer Affairs with
regard to Fire Alarm and Burglar Alarm licenses and permits.




(t)

Compliance with Applicable Laws. The conduct by FCES of the Business does not
violate or infringe, and there is no basis for any claims of violation or
infringement of, any law, statute, ordinance, regulation or executive order
(including, without limitation, the Occupational Safety and Health Act and the
Foreign Corrupt Practices Act and the respective regulations thereunder, and
similar applicable state laws and regulations) currently in effect, except, in
each case, for violations or infringements which do not and will not,
individually or in the aggregate, have a material adverse effect on the Assets,
the FCES Shares, or the Business. FCES has received no notice of default, and
FCES is not in default, under any governmental or administrative registration,
membership or license issued to it, under any governmental or administrative
order or demand directed to it, or with respect to any order, writ, injunction
or decree of any court which, in any case, materially adversely affects the
financial condition or results of operations of the Business or the value of the
Assets.




(u)

Litigation. There is no claim, action, suit, proceeding, arbitration,
investigation, hearing or notice of hearing, pending or threatened, before any
court or governmental, administrative or other competent authority or private
arbitration tribunal against the Sellers or FCES, or relating to or affecting
(directly or indirectly, including by way of indemnification) the Business or
the Assets, or the transactions contemplated by this Agreement; nor are any
facts known to the Sellers which could reasonably give rise to any such claim,
action, suit, proceeding, arbitration, investigation or hearing, which may have
any material adverse effect, individually or in the aggregate, upon the
Business, the value of the Assets or the transactions contemplated by this
Agreement.  Neither the Sellers nor FCES have waived any statute of limitations
or other affirmative defense with respect to any of the aforesaid matters. There
is no continuing order, injunction or decree of any court, arbitrator or
governmental, administrative or other competent authority to which the Sellers
or FCES are a party, or to which the Sellers, FCES, the Assets or the Business
is subject.  Neither the Sellers nor FCES nor any current officer, director, or
employee of FCES has been permanently or temporarily enjoined or barred by
order, judgment or decree of any court or other tribunal or any agency or other
body from engaging in or continuing any conduct or practice in connection with
the Business.




(v)

No Interest in Competitors.  No officer, director or shareholder of FCES or any
Affiliate of any of the foregoing, or any Seller, directly or indirectly, owns
more than a five percent (5%) interest in, or controls or is an employee,
officer or director of or participant in (but only to the extent that such a
participation exceeds five percent (5%)), or consultant to, any corporation,
partnership, limited partnership, joint venture, association or other entity
which is a competitor or current supplier or customer of the Business or has any
type of business or professional relationship with the Business.




(w)

Customers, Suppliers, Distributors and Agents. Sellers have not received any
actual notice at any time prior to the Closing Date that any customer, client,
distributor, supplier or any other person or entity with material business
dealings with FCES, intends to or will cease to continue such relationship, or
intends to or will substantially reduce the extent of such relationship, except
as set forth on Schedule 5(w).




(x)

Books and Records. The books of account and other financial and corporate
records of FCES are in all material respects complete, correct and up to date,
with all necessary signatures, and are in all material respects accurately
reflected in the Financial Statements.




(y)

Employee Benefit Plans. Except as described in Schedule 5(y), FCES does not have
any hospitalization, health insurance, pension, retirement, profit sharing,
stock option or similar plans (the “Employee Benefits Plans”).  For each such
employee pension plan, multi-employer plan or welfare plan, as those terms are
defined in Section 3 of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and for each Employee Benefit Plan with respect to which FCES
is a “party in interest” as defined in Section 3 of ERISA, or a “disqualified
person” as defined in Section 4975 of the Code, the Sellers have delivered to
the Buyer complete and accurate copies of (i) all Employee Benefit Plans and all
amendments thereto; (ii) the trust instrument or insurance contract, if any,
forming a part of the plans, and all amendments thereto; (iii) the most recent
and preceding year’s





12







--------------------------------------------------------------------------------

Internal Revenue Service Form 5500 and all schedules thereto; (iv) the most
recent Internal Revenue Service determination letter, or if no letter has been
issued, any pending application to the Internal Revenue Service for a
determination letter regarding qualified status; (v) any bond required by
Section 412 of ERISA; and (vi) the summary plan description.  FCES has complied
in all material respects with all of the rules and regulations governing each of
the Employee Benefit Plans maintained for the benefit of its employees,
including, without limitation, rules and regulations promulgated pursuant to
ERISA and the Internal Revenue Code, by the Department of Treasury, Department
of Labor, and the Pension Benefit Plans Guaranty Corporation, and each of the
Employee Benefit Plans now operated by FCES has, since its inception, been
operated in accordance with its provisions and is in compliance with such rules
and regulations.  Neither FCES nor any Employee Benefit Plans maintained by FCES
or any fiduciaries thereof have engaged in any prohibited transaction, as that
term is defined in Section 406 of ERISA or Section 4975 of the Code, nor have
any of them committed any breach of fiduciary responsibility with respect to any
of the Employee Benefit Plans.




(z)

Powers of Attorney.  No person has any power of attorney to act on behalf of
FCES or the Sellers in connection with any of FCES’ properties or business
affairs, other than such powers to so act as normally pertain to the officers of
FCES.




(aa)

Intentionally Deleted.




(bb)

Labor Disputes, Unfair Labor Practices. FCES has not engaged in any unfair labor
practice which would have a material adverse effect on the Assets or the
Business.  There is no pending or threatened (i) unfair labor practice
complaint, charge, labor dispute, strike, slowdown, walkout or work stoppage
before the National Labor Relations Board or any other authority, or (ii)
grievance or arbitration proceeding arising out of or under a collective
bargaining agreement involving employees of the Business.  There have been no
strikes, labor disputes, slow-downs, walkouts, or work stoppages involving
employees of the Business.  FCES has not received any notice from any of its
employees of such employee’s intent to terminate his or her employment or to
bring any action for any reason related to the transactions contemplated by this
Agreement or for any other reason.




(cc)

Past Due Obligations.  No past due obligations over Five Thousand and 00/100
Dollars ($5,000) have given rise or shall give rise, within five (5) days after
the Closing Date, to any additional liability to the Buyer on account of their
being past due.




(dd)

Environmental Matters. Except as set forth on Schedule 5(dd), (i) FCES is in
compliance with all environmental laws, regulations, permits and orders
applicable to it, and with all laws, regulations, permits and orders governing
or relating to asbestos removal and abatement; (ii) FCES has not transported,
stored, treated or disposed, or arranged for any third parties to transport,
store, treat or dispose, of any Hazardous Substances to or at any location other
than a site lawfully permitted to receive such Hazardous Substances for such
purposes, or performed or arranged for any method or procedure for such
transportation, storage, treatment or disposal in contravention of any laws or
regulations, nor has FCES disposed of, or arranged for any third parties to
dispose of, Hazardous Substances upon property owned or leased by it in
contravention of any applicable laws or regulations; (iii) there has not
occurred, nor is there presently occurring, a release of any Hazardous Substance
by FCES on, into or beneath the surface of any parcel of real property in which
FCES has an ownership interest or any leasehold interest in contravention of any
applicable laws or regulations; (iv) FCES has not transported or disposed of, or
allowed or arranged for any third parties to transport or dispose of, any
Hazardous Substance to or at a site which, pursuant to the U.S. Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), has been placed on the National Priorities List or its New Jersey
equivalent; (v) FCES has not received notice and has no actual knowledge of any
facts which could give rise to substantive notice, that FCES is a potentially
responsible party for a federal or state environmental cleanup site or for
corrective action under CERCLA or notice of any other Environmental Claim; (vi)
FCES has not undertaken (or been requested to undertake) any response or
remedial actions or cleanup actions of any kind at the request of any federal,
state or local governmental entity, or at the request of any other Person or
entity; and (vii) there are no laws, regulations, ordinances, licenses, permits
or orders relating to environmental matters requiring any work, repairs,
construction or capital expenditures with respect to the Assets.





13







--------------------------------------------------------------------------------

(ee)

Tax and Other Returns and Reports.




(i)

FCES has timely filed or will file all Tax Returns and information returns
required to be filed and has paid all Taxes due and payable in connection with
the Business for all periods ending on or before the date hereof. Adequate
provision has been made in the books and records of FCES and in the Financial
Statements for all Taxes, whether or not due and payable and whether or not
disputed.  Schedule 5(ee) lists the date or dates through which any governmental
entity has examined any Tax Return of FCES. All required Tax Returns or
extensions, including amendments to date, have been prepared in good faith
without willful misrepresentation and are complete and accurate in all material
respects. Except as set forth in Schedule 5(ee), no governmental entity has
examined or is in the process of examining any Tax Returns or extensions of
FCES.  Except as set forth on Schedule 5(ee), no governmental entity has
proposed (tentatively or definitively), asserted or assessed or threatened to
propose or assert, any deficiency, assessment, lien, or other claim for Taxes,
and there is no basis for any such delinquency, assessment, lien or claim.
 There are no agreements, waivers or other arrangements providing for an
extension of time with respect to the assessment of any Taxes or deficiency
against FCES or with respect to any Tax Return filed or to be filed by FCES.




(ii)

Certain Tax Definitions. For purposes of this Agreement, the term “Taxes” means
all taxes, including, without limitation, all Federal, state, local, foreign and
other income, franchise, sales, use, property, payroll, withholding,
environmental, alternative, or add-on minimum and other taxes, assessments,
charges, duties, fees, levies or other governmental charges in the nature of a
tax, and all estimated taxes, deficiency assessments, additions to tax,
penalties, and interest, and any contractual or other obligation to indemnify or
reimburse any person with respect to any such assessment.  For purposes of this
Agreement, the term “Tax Return” shall mean any report, statement, return,
declaration of estimated tax or other information required to be supplied by or
on behalf of FCES to a taxing authority in connection with any Taxes, or with
respect to grants of tax exemption, including any consolidated, combined,
unitary, joint or other return filed by any Person that properly includes the
income, deductions or other tax information concerning FCES.




(ff)

Inventory.  FCES’ entire inventory consists of items of a quality that is
usable, marketable or saleable in the normal course of the Business.  FCES’
inventory has been stated at the lower of cost or market value in each of the
Financial Statements.




(gg)    Purchase and Sale Obligations.  All purchases, sales and orders and all
other commitments for purchases, sales and orders made by or on behalf of FCES
have been made in the usual and ordinary course of its business in accordance
with normal practices.  On the Closing Date, FCES shall deliver to the Buyer
Schedule 5(gg), which shall include all uncompleted contracts and other
commitments with respect to any of FCES’ obligations as of a date not earlier
than ten (10) days prior to the Closing Date.




(hh)

Other Information.  None of the representations and warranties contained in this
Agreement (including the Schedules hereto) or any ancillary document or any
certificate or instrument delivered or to be delivered by or on behalf of FCES
or the Sellers in connection with the transactions contemplated hereby, does or
will contain any untrue statement of a material fact or omit a material fact
that is necessary to make the information contained herein or therein not
misleading.




(ii)    Accounts Receivable.  All accounts receivable of FCES arose from bona
fide transactions made in the ordinary course of business and represent services
rendered in the ordinary course of business.  All such accounts receivable are
fairly presented in the Financial Statements and are the result of arms-length
transactions with third parties.





14







--------------------------------------------------------------------------------

(jj)   Brokers and Finders.  Neither the Sellers nor FCES, or any of their
officers, directors, members or employees, has employed any broker or finder or
incurred any liability for any brokerage fees, commissions or finders’ fees in
connection with the transactions contemplated by this Agreement. The Sellers
agree to indemnify and hold the Buyer harmless from any liability, loss, cost,
claim and/or demand that any broker or finder may have in connection with this
transaction as a result of actions taken by FCES or the Sellers.




(kk)

Personnel.  Schedule 5(kk) sets forth a true and complete list of FCES’
employees, which list shall contain the following information with respect to
each such employee: (i) whether such employee is union or non-union; and (ii)
the position, age, current base rate, total 2005 and 2006 compensation, time of
service, and geographical work location.




(ll)  Insider Interests.  Except for the Lease of the Premises between FCES and
Opie Brinson, neither the Sellers nor any officer or director of FCES are
presently a party to any transaction with FCES, including, without limitation,
any contract, agreement or arrangement (i) providing for the furnishing of
services; (ii) providing for the rental of real or personal property; or (iii)
otherwise requiring payments to any such person, trust, corporation or entity in
which such person has any interest, including in any property, real or personal,
tangible, including, without limitation, inventions, patents, trademarks or
trade names, used in or pertaining to the Business.




(mm)    Bank Accounts.  Schedule 5 (mm) sets forth the names and locations of
all banks, trust companies, savings and loan associations and other financial
institutions at which FCES maintains safe deposit boxes, lock boxes or accounts
of any nature.




 (nn)

Documents Relating to Business. The Sellers have furnished or made available to
the Buyer every material agreement, instrument, letter, pleading, consent,
waiver, notice, note and document of whatever nature relating to the Business,
and there is no other document or instrument of any kind that FCES has failed to
furnish that would or might affect the truth, accuracy or completeness of the
representations and warranties contained herein. No representation or warranty
by the Sellers in this Agreement or any Exhibit, Schedule or related agreement
contains any untrue statement of a material fact, nor omits to state a material
fact necessary to make the statements contained therein not misleading.




6.

Representations and Warranties of the Buyer.




As an inducement for the Sellers to enter into this Agreement and perform their
obligations hereunder, the Buyer hereby represents and warrants to the Sellers
as set forth below.  Each of such representations and warranties are correct and
complete as of the date hereof and shall be correct and complete as of the
Closing Date, with the same effect as if said representations and warranties had
been made at and as of the Closing Date:




(a)

Organization, Standing and Authority.  Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
and is authorized to do business in the State of New Jersey.  Buyer has full
corporate power and authority to conduct its  businesses as presently conducted,
and to enter into and perform this Agreement, and to carry out the transactions
contemplated by this Agreement.




(b)

SEC Filings.  The Report on Form 10-QSB filed by Somerset with respect to the
period ended June 30, 2007 is true and accurate, and complied in all respects
with the applicable Rules of the SEC.




(c)  Capitalization of Somerset.   There are 300,000,000 authorized shares of
Somerset’s capital stock, consisting of 200,000,000 shares of common stock,
$0.001 par value per share, and 100,000,000 shares of preferred stock
(collectively, the “Somerset Shares”).  As of the date of this Agreement, there
are 20,858,655 issued and outstanding shares of Somerset common stock and no
issued and outstanding shares of Somerset preferred stock.  Except as set forth
in Schedule 6(c), no Somerset Shares have been reserved for issuance to any
Person, and there are no outstanding rights, warrants, options or agreements for
the purchase of Somerset Shares.  The Somerset Shares have been issued in
compliance with all applicable laws.





15







--------------------------------------------------------------------------------

(d)

Financial Statements.  The financial statements of Somerset  contained in the
most recent filings with the SEC (the “Somerset Financial Statements”) were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes thereto).  Such
financial statements fairly present the financial position of Somerset as at the
dates thereof and the results of its operations and its cash flows for the
periods then ended.




(e)  No Adverse Changes.  To the best knowledge of the Buyer, except as
disclosed in the Somerset Financial Statements, there has been no material
adverse change in the financial condition, operations or business of the Buyer
since June 30, 2007.




(f)

Compliance With Applicable Laws.   To the best knowledge of the Buyer,  the
business of the Buyer has not been, and is not being, conducted in violation of
any applicable law.  To the best knowledge of the Buyer, no investigation or
review by any governmental entity with respect to the Buyer is pending or
threatened, nor has any governmental entity indicated an intention to conduct
the same.




(g)

No Undisclosed Liabilities.  Except as may be set forth in its Quarterly Report
on Form 10-QSB for the period ended June 30, 2007, there are no liabilities or
debts of Somerset of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability or debt.




(h)

Conflicts.  Neither the execution and delivery of this Agreement, nor the
performance of the Buyer in consummating the transactions contemplated by this
Agreement will conflict with or result in a violation or breach of, or default
under, any terms or provisions of the corporate charter or bylaws of the Buyer
or of any terms or provisions of any agreement or instrument to which the Buyer
is a party or by which it is bound.




(i)

Brokers and Finders.  Neither the Buyer, nor any of its officers, directors, or
employees, has employed any broker or finder or incurred any liability for any
brokerage fees, commissions or finders’ fees in connection with the transactions
contemplated by this Agreement.  The Buyer agrees to indemnify and hold the
Sellers harmless from any liability, loss, cost, claim, and/or demand that any
broker or finder may have in connection with this transaction as a result of
actions taken by the Buyer.




(j)

Governmental and Other Consents.  No notice to, consent, authorization or
approval of, or exemption by, any governmental or public body or authority is
required in connection with the execution, delivery and performance by the Buyer
of this Agreement or any of the instruments or agreements herein referred to, or
the taking of any action herein contemplated; and (ii) no notice to, consent,
authorization or approval of, any Person under any agreement, arrangement or
commitment of any nature to which the Buyer is a party or subject, is required
in connection with the execution, delivery and performance by the Buyer of this
Agreement or any of the instruments or agreements herein referred to, or the
taking of any action herein contemplated.




7.

Conditions Precedent to the Buyer’s Obligation to Close.   All obligations of
the Buyer to close under this Agreement are subject to the fulfillment of each
of the following conditions prior to or at the Closing:




(a)

The representations and warranties made by the Sellers contained herein shall be
true and correct at and as of the time of the Closing, with the same effect as
though such representations and warranties were made at and as of such time,
except in respects not materially adverse to FCES.  As used herein, the phrase
“in respects not materially adverse to FCES” shall mean in respects not
materially adverse to the overall financial condition, business or prospects of
the Business.




(b)

The Sellers and FCES, on or before the Closing Date, shall have performed and
complied with all terms, covenants and conditions required by this Agreement to
be performed or complied with at or before the Closing Date.





16







--------------------------------------------------------------------------------

(c)

No order, ruling or regulation (general or specific) of any governmental
authority shall have been issued or promulgated, and no judicial or
administrative action shall have been taken and shall have not been rescinded,
canceled or reversed, which action has the purpose or would have the effect of
prohibiting the transactions herein contemplated or the effect of interfering
with or materially affecting the right or ability of any party to this Agreement
to consummate any of the transactions contemplated hereby.




(d)

The Sellers shall have delivered to the Buyer a certificate, dated as of the
Closing Date and signed by the Sellers, certifying (i) as to the fulfillment of
the conditions set forth in subsections (a), (b) and (c) of this Section 7, and
(ii) that the Sellers are not aware of any material omissions or facts that
would materially alter any of the Financial Statements, nor are the Sellers
aware of any facts or factors that are reasonably likely to occur, or if known
to other parties, that could have a material adverse effect on the financial
condition, business, operations, assets, liabilities, management or prospects of
the Business.




(e)

All consents, approvals and waivers of third parties required by this Agreement,
and all required consents, permits and approvals of all regulatory agencies or
other authorities having jurisdiction over the transactions contemplated by this
Agreement shall have been procured and delivered to the Buyer, and all other
requirements prescribed by law shall have been satisfied.




(f)

No suit, action or other proceeding shall be pending or directly threatened by
any federal or state governmental agency having jurisdiction or authority over
either the Sellers, FCES or the Buyer in which it is sought to restrain or
prohibit the consummation of the transactions contemplated by this Agreement.




(g)

All intercompany or affiliate loans shall have been eliminated.




(h)

There shall not have been commenced, threatened or received any proceeding, or
notice thereof, which results or could result in the citation of the Sellers or
the Business for violation of zoning ordinances in connection with the use of
the principal office of the Business or requiring the cessation of such use.




(i)

There shall have been no material adverse changes in the financial condition,
Business, operations, Assets, liabilities or management of FCES.




(j)

The Sellers shall have delivered all consents, approvals and waivers required
under any contracts, licenses, leases (including the Leases) or other agreements
that are material to the Business or shall have executed and delivered
assignments of all such instruments.  Such approvals shall include, but not be
limited to, approval of the transfer and/or assignment relating to:   (1) the
Notifier Engineered Systems Distributor Agreement dated August 21, 2003 by and
between FCES and Honeywell International, Inc., and (2) the Gamewell-FCI
Engineered Systems Distributor Agreement dated July 26, 2004 by and between FCES
and Honeywell International, Inc.  In connection therewith, the Buyer
acknowledges and agrees that, in order to obtain the approval of Notifier, the
Buyer shall be required to contact Notifier directly, that Notifier must approve
the Buyer, and that the Buyer shall be required to execute a new Distributor
Agreement with Notifier containing the same or similar terms, provisions and
conditions as contained in the above-referenced agreement.




 (k)

 The Sellers shall have delivered to the Buyer the certificates representing the
FCES Shares, duly executed for transfer or accompanied by duly executed stock
powers.




(l)  Mr. Vincent A. Bianco shall have entered into the Confidentiality and
Non-Competition Agreement annexed hereto as “Exhibit E”.




(m)

 Mr. Opie F. Brinson shall have entered into the Consulting, Confidentiality
Non-Competition and Sales Representative Agreement annexed hereto as “Exhibit
F”.





17







--------------------------------------------------------------------------------

8.

Conditions Precedent to the Sellers’ Obligation to Close.   All obligations of
the Sellers to close under this Agreement are subject to the fulfillment of each
of the following conditions prior to or at the Closing:




(a)

The representations and warranties made by the Buyer contained herein shall be
true and correct at and as of the time of the Closing, with the same effect as
though such representations and warranties were made at and as of such time,
except in respects not materially adverse to the Buyer. As used herein, the
phrase “in respects not materially adverse to the Buyer” shall mean in respects
not materially adverse to the overall financial condition or business of the
Buyer.




(b)

The Buyer, on or before the Closing Date, shall have performed and complied with
all terms, covenants and conditions required by this Agreement to be performed
or complied with at or before the Closing Date.




(c)

No order, ruling or regulation (general or specific) of any governmental
authority shall have been issued or promulgated, and no judicial or
administrative action shall have been taken and shall have not been rescinded,
canceled or reversed, which action has the purpose or would have the effect of
prohibiting the transactions herein contemplated or the effect of interfering
with or materially affecting the right or ability of any party to this Agreement
to consummate any of the transactions contemplated hereby.




(d)  The Buyer shall have delivered to the Sellers a certificate, dated as of
the Closing Date and signed by the appropriate officers of the Buyer, certifying
(i) as to the fulfillment of the conditions set forth in subsections (a) (b) and
(c) of this Section 8, and (ii) that the Buyer is not aware of any material
omissions or facts that would materially alter any of the Somerset Financial
Statements, nor is the Buyer aware of any facts or factors that are reasonably
likely to occur, or if known to other parties, that could have a material
adverse effect on the financial condition, business, operations, assets,
liabilities, management or prospects of the Buyer .

(e)

All consents, approvals and waivers required by this Agreement, and all required
consents and approvals of all regulatory agencies or other authorities having
jurisdiction over the transactions contemplated by this Agreement, shall have
been procured and delivered to the Sellers, and all other requirements
prescribed by law shall have been satisfied.




(f)

No suit, action or other proceeding shall be pending or directly threatened by
any federal or state governmental agency having jurisdiction or authority over
either the Sellers, FCES, or the Buyer in which it is sought to restrain or
prohibit the consummation of the transactions contemplated by this Agreement.




(g)

There shall have been no material adverse changes in the financial condition,
business, operations, assets, liabilities or management of the Buyer.




(h)

The Buyer shall have executed and delivered to the Sellers the original of the
Convertible Notes.




(i)

The Buyer shall have executed and delivered to the Sellers the original of the
NCA Notes.




(j)

The Buyer shall have paid the balance of the Purchase Price to the Sellers as
required by, and in accordance with, Section 4(a) of this Agreement.




(k)

The Buyer shall have delivered to the Sellers the original certificates
representing the Somerset common stock to be transferred to the Sellers pursuant
to Section 4(a)(iii) of this Agreement.




(l)

The Buyer shall have executed and delivered to the Sellers a copy of the Lease
Agreement for the Premises.




(m)

The Buyer shall have executed and delivered to the Sellers a copy of a corporate
resolution authorizing and approving the consummation of the transactions
contemplated by this Agreement and the execution of all documents in connection
therewith.





18







--------------------------------------------------------------------------------

(n)

The Buyer shall have entered into the Consulting Agreement with Mr. Opie F.
Brinson annexed hereto as “Exhibit G”.




9.

Access.




(a)

Prior to the Closing, the Sellers and/or FCES will give to the Buyer and Buyer’s
counsel, accountant or other representatives full access (during normal business
hours) to all properties, documents, contracts, books, records and other data of
the Business; provided, however, that all information received by the Buyer,
Buyer’s counsel, accountants or other representatives shall be held wholly
confidential by each of them and that in taking advantage of such access, none
of them shall interfere with the operation of the Business, and, provided
further, that if the transactions contemplated hereby shall not be consummated,
all data of every kind and nature and all copies of all documents taken by any
of said persons shall, upon request, be returned to the Sellers and not
otherwise utilized by the Buyer or the Buyer’s counsel, accountants, or other
representatives.




(b)

From and after the Closing Date, the Sellers will give to the Buyer, Buyer’s
counsel, accountants or other representatives full access (during normal
business hours) to all books and records of the Sellers relating to the Business
with respect to the period ending on the Closing Date.




10.

Affirmative Covenants of the Sellers.  Except as otherwise consented to by the
Buyer, each Seller covenants, jointly and severally, that, throughout the period
commencing on the date hereof and ending on the Closing Date, FCES will:




(a)

Conduct of Business. Conduct the Business only in the ordinary course,
consistent with prior practice;




(b)

Maintenance of Property.  Maintain and keep the material properties, machinery
and equipment of the Business in as good repair and condition in all material
respects as at present, except for depreciation due to ordinary wear and tear;




(c)

Insurance.  Maintain in full force and effect insurance at least as great as the
amounts and comparable in scope of coverage to that now maintained by the
Business as described on Schedule 5(p) hereto;




(d)

Performance of Obligations.  Consistent with past business practices, perform
all material obligations under material contracts, leases and documents relating
to or affecting the material assets, properties and business of the Business;




(e)

Maintenance and Preservation of Business. Consistent with past practices, use
its best efforts to (i) maintain and preserve the Business and the present
business organization of FCES, (ii) keep available the services of the present
employees of FCES, and (iii) preserve the current business relationships of FCES
with customers, clients, suppliers, distributors and other having business
dealings with it;




(f)

Risk of Loss.  Bear the risk of loss or damage to the tangible assets being
purchased hereunder on and prior to the Closing Date where such risk of loss is
not the legal obligation of another, and maintain all properties necessary for
the conduct of the Business, whether owned or leased;




(g)

Maintenance of Books and Records.  Maintain the books, records and accounts of
FCES in the usual, regular and ordinary manner, on the basis consistent with
prior periods;




(h)

Compliance with Laws.  Comply with and perform all material obligations and
duties imposed upon it by all federal and state laws and all rules, regulations
and orders imposed upon it by federal or state governmental authorities;





19







--------------------------------------------------------------------------------

(i)

Notice of Certain Events.  By written notice to the Buyer, notify the Buyer of
the commencement of any litigation against FCES or the Business involving an
amount exceeding Five Thousand and 00/100 Dollars ($5,000 in each instance, or
of the existence of any adverse business conditions threatening the continued,
normal business operations of the Business;




(j)

Satisfaction of Conditions.  Use commercially reasonable efforts to assure, as
soon as is reasonably practicable, the satisfaction of the conditions to the
effectiveness of the transactions contemplated in this Agreement, and grant to
the Buyer reasonable access to the Business and the Premises to permit
familiarization therewith; and




(k)

Good Standing.  Maintain FCES’s existence as a corporation validly existing and
in good standing under the laws of the State of New Jersey.




11.

Negative Covenants of the Sellers.  Each Seller covenants, jointly and
severally, that, throughout the period commencing on the date hereof and ending
on the Closing Date, unless the Buyer shall have otherwise consented in writing,
FCES will not:




(a)

Material Commitments.  Enter into or institute any material Commitment or any
material employment contract or other agreement that is not in the normal course
of the Business or, except as required by applicable law or regulation, renew,
amend or modify any such contract or agreement now in existence; and




(b)

Inconsistent Agreements. Enter into any agreement, understanding or commitment,
written or oral, with any other Person which is, in any material respect,
inconsistent with the obligations of FCES or the Sellers arising under this
Agreement;




(c)

Character of Business. (i) Amend the Articles of Incorporation or By-Laws of
FCES; (ii) merge with or into, consolidate, amalgamate or otherwise combine
with, any other entity; or (iii) change the character of the Business;




(d)

No Additional Liens. (i) Encumber, mortgage, or voluntarily subject to lien any
of the FCES Shares or existing Assets; (ii) transfer, sell, lease, license or
otherwise dispose of any of, or any part of, the Assets (other than in the
ordinary course of business); (iii) convey, transfer or acquire any material
Asset or property to, for or on behalf of FCES (other than in the ordinary
course of business); (iv) enter into any arrangement, agreement or undertaking,
with respect to any of the employees relating to the payment of bonus,
severance, profit-sharing or special compensation or any increase in the
compensation payable or to become payable to any employee, including, without
limitation, incur any indebtedness for borrowed money, or enter into any other
arrangement having the economic effect of any of the foregoing;




(e)

No Dividends. Make any distributions or dividends of cash, Assets or securities,
or make or agree to make any sales of its securities, including the issuance of
any additional capital stock or rights or options or contracts to acquire, or
instruments convertible into, capital stock;




(f)

No Change to Material Obligations.  Modify, change or terminate any of its
material obligations other than in the ordinary course of business, or grant any
power of attorney with respect to the Business, FCES Shares or the Assets to any
party except the Buyer; and




(g)

Employees.  Grant any increase in salary payable or to become payable by it to
any employee, or increase any benefits payable to any employee under any bonus
or pension plan or other contract or commitment, in each case, other than for
historical annual increases in salary granted in the ordinary course of
business.





20







--------------------------------------------------------------------------------

12.

Affirmative Covenants of the Buyer.  Except as otherwise consented to by the
Sellers, the Buyer covenants that, throughout the period commencing on the date
hereof and ending on the Closing Date, the Buyer will:




(a)

Good Standing.  Maintain its existence as a corporation validly existing and in
good standing under the laws of the State of Delaware and authorized to do
business in the State of New Jersey;




(b)

Satisfaction of Conditions.  Use its best efforts to assure, as soon as is
reasonably practicable, the satisfaction of the conditions to the effectiveness
of the transactions contemplated in this Agreement;




 (c)

Compliance with Laws.  Comply with and perform all material obligations and
duties imposed upon it by all federal and state laws and all rules, regulations
and orders imposed upon it by federal or state governmental authorities;




(d)

Notice of Certain Events.  By written notice to the Sellers, notify the Sellers
of the commencement of any litigation against the Buyer involving an amount
exceeding Five Thousand and 00/100 Dollars ($5,000) in each instance, or of the
existence of any adverse business conditions threatening the continued, normal
business operations of the Buyer; and




(e)

Registration Statement.  Not later than one hundred eighty (180) days after the
Closing Date, Somerset shall prepare and file with the SEC a registration
statement with respect to the maximum number of shares of Somerset common stock
as to which the Sellers would then be entitled to receive upon conversion of all
of the outstanding principal then due under the Convertible Note, plus the
Somerset Shares being issued to Seller pursuant to Section 4(a)(iii) of this
Agreement.  Upon the filing of such registration statement, Somerset shall use
its best efforts to cause same to become effective.




13.

Termination.




(a)

Grounds for Termination.  Notwithstanding anything in this Agreement to the
contrary, this Agreement may be terminated by written notice of termination at
any time before the Closing Date only as follows:

(i)

by mutual written consent of the Sellers and the Buyer; or




(ii)

by a non-breaching party hereto, if another party shall have materially
misstated any representation or been in material breach of any warranty,
covenant, undertaking or restriction contained herein, and such
misrepresentation or breach has not been cured within twenty (20) days after
written notice from the non-breaching party; or




(iii) if a condition to Closing applicable to it hereunder has not been
satisfied by the Closing Date (or such earlier date as specified herein) and has
not been waived in writing by such party.




(b)

Consequences of Termination. In the event of the termination hereof pursuant to
the provisions of this Section, this Agreement shall become void and have no
effect, and no party hereto shall have any liability or further obligation to
any other party to this Agreement, except as provided in Sections 15 and 16
(which shall survive the termination of this Agreement), and except for such
legal and equitable rights and remedies which any party may have by reason of
any breach or violation of this Agreement by any other party.




14.

Further Assurances.  At any time and from time to time after the Closing, at the
request of any party and without further consideration, the other party will
execute and deliver such other instruments of sale, transfer, conveyance,
assignment and confirmation and take such action as the requesting party may
reasonably deem necessary or desirable in order to more effectively sell,
transfer, convey and assign the properties transferred hereunder and to
effectuate the terms hereof.





21







--------------------------------------------------------------------------------

15.

Expenses.  The Buyer and the Sellers will each pay their respective counsel,
accountants and other expenses incurred in connection with the negotiation and
consummation of the transactions contemplated herein.




16.

Nondisclosure of Confidential Information.  The Buyer, FCES, and the Sellers
each agree that, if for any reason whatsoever the transactions contemplated by
this Agreement shall not be consummated, all information disclosed to the other
parties pursuant to Section 9 or otherwise shall remain confidential, and each
party shall not use or furnish or divulge the same to any other Person.




17.

Survival of Representations and Warranties.




(a)

All representations, covenants and warranties made by the parties under this
Agreement in connection with the transactions contemplated hereby or in any
Exhibit, Schedule, certificate, list or other instrument delivered pursuant
hereto shall survive the Closing Date for a period of three (3) months.




(b)

Notwithstanding any rights of each of the parties to fully investigate the
respective affairs of the others relating to all material obligations and
representations contained herein, and notwithstanding any knowledge of facts
determined or determinable by the parties pursuant to such investigation, or
right of investigation, the parties shall nevertheless have the right, for the
time period set forth in subsection (a) above, to rely fully upon the
representations, warranties, covenants and agreements contained in this
Agreement and/or in any document delivered or to be delivered pursuant to this
Agreement by any party, or by any party’s authorized representative, in
connection with the transactions contemplated by this Agreement. Each warranty,
representation, agreement and covenant contained herein is independent of all
warranties, representations, agreements and covenants contained herein or in any
Exhibit, Schedule, certificate, list or other instrument or documents (whether
or not covering identical or related subject matter) and must be independently
and separately complied with and satisfied.




18.

Indemnification.




(a)

Each Seller, jointly and severally, hereby indemnifies the Buyer and agrees to
hold the Buyer harmless from and against any and all damages, losses, costs and
expenses (including reasonable counsel fees and expenses in connection with the
contest of any claim) (“Damages”) that are paid or incurred by the Buyer and
arising out of (i) any and all misrepresentations or breaches of covenant or
warranty made by the Sellers or FCES under this Agreement in connection with the
transactions contemplated herein or in any Exhibit, Schedule, certificate, list
or other instrument delivered pursuant hereto, or (ii) any claim against Buyer
or FCES arising out of or relating to the Undisclosed Liabilities.




(b)

The Buyer hereby indemnifies the Sellers and their respective heirs, successors
and assigns, and agrees to hold the Sellers and their respective heirs,
successors and assigns harmless from and against any and all Damages that are
paid or incurred by the Sellers and arising out of (i) any and all
misrepresentations or breach of covenant or warranty made by the Buyer under
this Agreement in connection with the transactions contemplated herein or in any
Exhibit, Schedule, certificate, list or other instrument delivered pursuant
hereto, or (ii) any claim against the Sellers arising out of or relating to the
Assumed Liabilities.




(c)

Promptly after receipt by an indemnified party of notice of the commencement of
any action which would give rise to Damages, such indemnified party shall give
written notice thereof to the indemnifying party. Upon receipt of such notice,
the indemnifying party shall have the option of either assuming the defense of
such action (and the cost thereof) with counsel reasonably satisfactory to both
the indemnified and the indemnifying parties or participating in the defense of
such action at the sole expense, however, of the indemnifying party.  In the
event of the indemnifying party’s assumption of the defense of such action,
counsel selected by the indemnified party may, at the election of the
indemnified party, participate in any such defense, at the sole expense,
however, of the indemnified party.  No settlement or compromise to be paid by
the indemnifying party shall be entered into without the written consent of the
indemnified party, which consent shall not be unreasonably conditioned, delayed
or withheld.





22







--------------------------------------------------------------------------------

(d)

The indemnity that is provided in this Section 18 shall be limited in time, in
that no party may assert a claim in respect of such indemnity at any time after
the one (1) year anniversary of the Closing Date.




(e)

Notwithstanding anything herein to the contrary, no party shall assert a claim
for indemnity pursuant to this Section 18 unless the aggregate of all of such
claims by such indemnified party against such indemnifying party shall exceed
Twenty Five Thousand and 00/100 Dollars ($25,000), in which event the
indemnifying party’s obligation shall apply to all such indemnified losses.
 Notwithstanding anything herein to the contrary, the aggregate liability of the
indemnifying party(ies) hereunder shall in all events be limited to One Million
and 00/100 ($1,000,000) Dollars.




19.

Notices.  All notices and communications pursuant to this Agreement shall be in
writing and delivered as follows (or to such other address as any party may
furnish to the other party in writing in accordance with the terms of this
Section 19):




If to the Buyer:




Somerset International Group, Inc.

90 Washington Valley Road

Bedminster, NJ 07921

Attn:

John X. Adiletta, President




with a copy to:




Picinich & McClure, Esqs.

139 Harristown Road

Suite 101

Glen Rock, New Jersey 07542

Attn:  William R. McClure, Esq.




If to the Sellers:




Mr. Vincent A. Bianco

665 Stanton Hall Drive NW

Calabash, North Carolina 28467




and




Mr. Opie F. Brinson

29 Wimpole Way

Green Brook, New Jersey 08812




with a copy to:




DiFrancesco, Bateman, Coley, Yospin, Kunzman, Davis & Lehrer, P.C.

15 Mountain Boulevard

Warren, New Jersey 07059

Attn:  Richard R. Ahsler, Esq.




Any notices and communications pursuant to this Agreement shall be sent by hand,
by registered or certified first-class mail, postage prepaid, or by such other
form of delivery as shall provide the sender with documentary evidence of
delivery, and shall be deemed to be delivered when sent.





23







--------------------------------------------------------------------------------




20.

Miscellaneous.




(a)

Severability.  If any term or provision of this Agreement shall, to any extent,
be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby, and each term and provision of this Agreement shall be valid
and enforced to the fullest extent permitted by law, unless to do so would
clearly violate the present legal and valid intention of the parties hereto.




(b)

Assignment.  Neither the Buyer, nor the Sellers may assign this Agreement or any
rights hereunder prior to the Closing without the prior written consent of the
other parties; provided, however, that the Buyer, upon written notice to the
Sellers, may assign this Agreement or any of its rights hereunder to any
Affiliate thereof, and further provided that upon any such assignment by the
Buyer (and such Affiliate’s acceptance of the assignment), the representations
and warranties of Buyer hereunder shall then be deemed to have been made by such
Affiliate, and the Buyer shall then be deemed to be the unconditional guarantor
of such representations, warranties and obligations of such Affiliate hereunder.
 Such assignment shall not impact the liquidity contemplated in Section
4(a)(iii) or otherwise affect Somerset’s obligation to issue shares of common
stock of Somerset to the Sellers hereunder.  After the Closing, the applicable
terms, provisions, covenants and conditions of this Agreement shall bind and
benefit the parties hereto and their respective heirs, successors, personal
representatives and assigns.




(c)

Counterparts. This Agreement may be executed in two or more counterparts, each
of which, when so executed and delivered, shall be an original instrument, but
such counterparts, together, shall constitute a single agreement.




(d)

No Waiver.  No waiver of any breach or default under this Agreement shall be
considered valid unless in writing and signed by the party giving such waiver,
and no such waiver shall be deemed to be a waiver of any contemporaneous or
subsequent breach or default of the same or similar nature.  Any party hereto
may, at or before the Closing, waive any conditions to its obligations hereunder
which are not fulfilled.




(e)

Entire Agreement; Amendments.  This Agreement, including the Exhibits and
Schedules referred to herein which are a part hereof, contains the entire
understanding of the parties hereto with respect to the subject matter contained
herein, and may be amended only by a written instrument executed by the Sellers
and the Buyer or their respective successors or assigns. There are no
agreements, promises, warranties, covenants or undertakings other than those
expressly set forth herein.




 (f)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey, without reference to the choice of law
doctrine of such state.




(g)

Headings.  Headings in this Agreement are inserted for convenience only and do
not form part of the Agreement.




(h)

Public Announcements.  Except for notices required by, or filed with, the SEC,
no party shall issue a press release, make publicly available any document, or
make any public announcement concerning this Agreement, the terms hereof or the
transactions contemplated hereby without obtaining the prior written consent of
the other party, which consent shall not be unreasonably withheld, conditioned
or delayed.





24







--------------------------------------------------------------------------------

(i)

Arbitration.  Except for disputes concerning Purchase Price adjustments, in the
event that there shall be a dispute among the parties arising out of or relating
to this Agreement, including, without limitation, the indemnities provided in
Article 18, or the breach thereof, the parties agree that such dispute shall be
resolved by final and binding arbitration before one arbitrator if such dispute
involves an amount of less than One Hundred Thousand and 00/100 Dollars
($100,000), and if such dispute involves an amount equal to or in excess of One
Hundred Thousand and 00/100 Dollars ($100,000) then before a panel of three
arbitrators, in either case, in Somerset County, New Jersey, administered by the
American Arbitration Association (“AAA”), in accordance with AAA’s commercial
rules of practice then in effect or such other procedures as the parties may
agree to prior to the Closing.  Any award that is issued as a result of such
arbitration shall be final and binding between the parties thereto, and shall be
enforceable by any court having jurisdiction over the party against whom
enforcement is sought.  The arbitrator shall have the authority, in his or her
discretion, to award to the prevailing party the fees and expenses of such
arbitration (including reasonable attorneys’ fees) or any action to enforce an
arbitration award.




(j)

Singular and Plural.  The singular and plural form shall be interchangeable
herein, except where specific contextual reference is otherwise required.




(Remainder of the page left intentionally blank.  Signature page to follow)





25







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement on
November ______, 2007, to be effective as of the date first set forth above.




ATTEST:

 

 

 

Somerset International Group, Inc.

 

 

 

 

Name:

 

By:

/s/ John X. Adiletta

 

Title:  

Secretary

Name:

John X. Adiletta

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

Vincent A. Bianco

 

Opie F. Brinson

 

















26





